Citation Nr: 0032984	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Propriety of the rating for lichen planus.

2.  Propriety of the rating for degenerative joint disease of 
the cervical spine with radiculopathy.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1996, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded service connection for lichen 
planus, assigning a 10 percent evaluation therefor, effective 
July 16, 1995, and awarded service connection for arthritis 
of the cervical spine and right shoulder, assigning a 10 
percent rating effective February 2, 1996.  The veteran 
subsequently perfected an appeal of that decision challenging 
the assigned ratings.

In a February 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's challenge to the propriety of the rating for 
her service-connected cervical spine disorder will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  For the period prior to August 26, 1999, the veteran's 
lichen planus is manifested by a hyperpigmented area 
approximately 9 centimeters by 6 centimeters on the left 
foreleg, with a cental area of hyperkeratotic eschar of 4 
centimeters by 2 centimeters, a hyperpigmented area on the 
right foreleg of 2.5 centimeters by 1.5 centimeters, the 
hyperpigmented plaque on the left leg's central area is 
raised with evidence of hypertrophy and excoriation, 
disfiguring, with itching requiring medication, and 
medication prescribed for the lichen planus itself, also with 
hyperpigmented papules on the upper extremities.

3.  For the period beginning on August 26, 1999, the veteran 
is receiving the maximum schedular evaluation available under 
the regulations governing lichen planus.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular rating for lichen 
planus for the period beginning on July 16, 1995, are not 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7817 (2000).

2.  There is no legal basis for a schedular evaluation in 
excess of 50 percent for lichen planus, for the period 
beginning on August 26, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118. Diagnostic Code 7817 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following evidentiary development pursuant to the August 1998 
remand, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  Because the 
veteran's claims in the present case were already well-
grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

Upon reviewing the record, the Board finds that even under 
the new standards the RO has satisfied the duty to assist for 
the veteran's claim regarding her lichen planus.  She has 
been given multiple examinations of her disorder, and all 
identified treatment records have been obtained or attempted 
to be obtained.  Therefore, a remand to comply with the new 
law is not required.

The RO originally granted service connection for lichen 
planus in an April 1996 decision, assigning a 10 percent 
rating thereto, effective July 16, 1995, the day after the 
veteran's discharge from service.  This evaluation was 
confirmed in an August 1996 decision.  The veteran perfected 
an appeal of this decision.  In January 1998, the RO 
determined that an increased rating was warranted, and 
assigned the veteran's lichen planus a 30 percent evaluation 
effective November 26, 1997, the date of a VA skin 
examination which the RO determined was the date the increase 
could be factually ascertained.  In June 2000, the RO issued 
another decision finding that the veteran's lichen planus had 
increased to 50 percent disabling as of August 26, 1999, the 
date of a more recent skin examination, and also determined 
that the 30 percent evaluation in effect prior to August 26, 
1999, should be effective from July 16, 1995, as opposed to 
November 26, 1997.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with her 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has assigned 
separate staged ratings for the veteran's lichen planus.  The 
first stage is from July 16, 1995, to August 25, 1999, with a 
30 percent evaluation, and the second stage begins on August 
26, 1999, with a 50 percent evaluation.  The Board will also 
consider staged ratings in its evaluation of the veteran's 
claim.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (2000) (Schedule), the RO ascertained the severity of 
the veteran's lichen planus by analogy to the rating for 
dermatitis exfoliativa, Diagnostic Code 7817.  This 
Diagnostic Code requires application of the criteria set 
forth in Diagnostic Code 7806.  Under this provision, a 
noncompensable rating is warranted for a slight impairment, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is assigned for exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the highest rating available under this provision, is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant conditions.

Initially, the Board notes that for the period beginning on 
August 26, 1999, the veteran is receiving a 50 percent 
evaluation, which is the highest rating available under the 
regulations.  Accordingly, there is no legal basis for 
assigning a higher evaluation for this period.  Additionally, 
since she received a 30 percent evaluation for the period 
from July 16, 1995, the day after discharge, to August 25, 
1999, the only higher rating available for this period is a 
50 percent rating.  Therefore, the real issue before the 
Board is whether a 50 percent rating is warranted for this 
time period.  

The medical evidence of record shows that in a February 1996 
VA examination report the veteran had an area of 
hyperpigmentation on the left foreleg, with an hyperkeratotic 
eschar in the central area.  The area of hyperpigmentation 
was measured at 9 centimeters by 6 centimeters, and the 
central eschar was 4 centimeters by 2 centimeters.  The right 
foreleg had an area of hyperpigmentation measured at 2.5 
centimeters by 1.5 centimeters.  In an April 1996 outpatient 
treatment notation, the examiner noted a 6 centimeter by 7 
centimeter indurated, slightly violaceous plaque on the left 
shin, the veteran was diagnosed with hypertrophic lichen 
planus.  In July 1996, in another outpatient treatment note, 
it states that the veteran's lichen planus is treated with 
Atarax for itching and Cyclocort.  The notation reveals that 
the veteran's left toenail is falling off without trauma 
possibly secondary to her lichen planus.  Physical 
examination showed a 5 centimeter hyperpigmented plaque with 
central raised portion and evidence of hypertrophy and 
excoriation.  She was scheduled for a return appointment in 
six months.

Outpatient treatment records from June 1997 to August 1997 
showed treatment for active hypertrophic lichen planus 
greater on the lower extremities than the upper extremities.  
The upper extremities had 2-3 millimeter hyperpigmented 
papules, the lower extremities had lichenified, pigmented 
plaques, bilaterally.  The left leg's plaque was 6 
centimeters by 7 centimeters, and the right leg's plaque was 
10 centimeters by 2 centimeters.  The assessment was lichen 
planus with a component of lichen simplex chronicus 
overlying.  Outpatient treatment records from August 1997 to 
January 1999 show treatment for lichen planus with lichen 
simplex chronicus overlying in October 1997, July 1998, and 
September 1998, with constant itching.  

In November 1997 the veteran was scheduled for a VA skin 
examination.  The veteran reported that her lichen planus 
lesions had increased in size, that she is treated with 
multiple medications, including hydrocortisone cream and 
Atarax tablets for itching.  She also stated that she is 
followed in the dermatology clinic every one to three months.  
Physical examination showed a disfiguring, hypertrophic, 
hyperpigmented 2.2 centimeter raised lesion with a pink 
center on her right shin.  Her left shin had a 7.5 by 7.4 
centimeter hyperpigmented, disfiguring and hypertrophic 
lesion with multiple satellite lesions.  No other lesions 
were noted.  The diagnosis was lichen planus in both lower 
legs with progression of the disease and disfiguring, 
excoriated and hypertrophic scars.

On August 26, 1999, the veteran underwent another skin 
examination, which served as the basis for the increase in 
the evaluation of her lichen planus to 50 percent.  This 
examination noted that the veteran was taking Atarax, Cordran 
tape and Temovate Ointment topically for skin flares.  The 
veteran reported intermittent severe itching during the day 
and night, and that increased stress leads to increased 
itching.  Physical examination showed that the right and left 
great toes and small toes were involved showing hypertrophic 
nail bed that may cause onycholysis, and the right and left 
side of the tongue exhibited lacy reticulated lesions.  There 
was no ulceration, crusting, or exfoliation's, but the 
lesions were hypertrophic, hyperpigmented, lichenified, 
glabrous and papular-plaque like, plus firm and indurated to 
palpation.  The diagnosis was chronic hypertrophic lichen 
planus.

Unretouched color photographs were taken at the examination.  
These photos documented the hypertrophic nail beds of the 
great toes, as well as the disfiguring lesions on the left 
and right leg.  The left leg lesion was markedly disfiguring, 
while the right leg lesion was only moderately disfiguring.  
The photos also showed the veteran's tongue.

Considering the evidence of record from July 16, 1995, to 
August 25, 1999, the Board finds that the evidence more 
nearly approximates a 30 percent evaluation.  There is no 
evidence of ulceration, extensive foliation or crusting, and 
no indication of systemic or nervous manifestations until the 
August 26, 1999, examination.  Moreover, while the veteran's 
lesions create a marked disfigurement, they do not rise to 
the level of exceptional repugnance.  Furthermore, the 
lesions have thus far been limited to areas on the right and 
left foreleg, which are not extensive areas.  Accordingly, 
the Board finds that the staged ratings assigned by the RO 
are appropriate, and the veteran's lichen planus is 
appropriately evaluated as 30 percent disabling from July 16, 
1995, to August 25, 1999, and as 50 percent disabling from 
August 26, 1999.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to a disability rating greater than 30 percent 
for lichen planus for the period from July 17, 1995, to 
August 25, 1999, are not met.

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a disability rating in 
excess of 50 percent for lichen planus, for the period 
beginning on August 26, 1999, is denied.


REMAND

Following evidentiary development pursuant to the February 
1998 remand, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  
Because the veteran's claim was already well-grounded this 
aspect of the new law does not affect her appeal; however, in 
addition, the duty to assist itself was amplified and more 
specifically defined by statute.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case, the Board finds that the September 1999 
orthopedic examination is not adequate to assess the severity 
of the veteran's service-connected cervical spine arthritis 
with radiculopathy.  Initially, the Board notes that the 
examination report contains no neurological findings such as 
weakness, grip strength, or sensation.  Moreover, the 
examiner did not adequately comply with the February 1998 
remand request.  In the remand of February 1998 the RO was 
requested to schedule the veteran for an examination of her 
cervical spine and have the examiner provide information in 
his or her examination report regarding the passive and 
active ranges of motion of the cervical spine, weakened 
movement, excess fatigability, and functional impairment due 
to pain, among other findings.  The January 1999 VA 
examination report submitted in response to this remand 
failed to address these specific factors.  

The Court has recently held that "a remand by this Court or 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Given 
this holding, and the RO's failure to ensure compliance with 
the Board's prior remand, the Board finds that this claim 
must be remanded for the second time prior to consideration 
of the veteran's claim.  Accordingly, the case is remanded to 
the RO for performance of the development outlined above and 
in the action paragraphs below.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in February 1998 and which 
may not currently be in the claims file.

2.  The RO should schedule the veteran 
for another orthopedic examination of his 
left knee.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The claims 
file should be provided to the examiner, 
and reviewed, prior to the examination.  
The veteran's left knee should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
left knee.  The examiner should also be 
asked to note the normal ranges of motion 
of the knee.  Additionally, the examiner 
should be requested to determine whether 
the veteran's left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



